DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,531,343 to Filas et al. in view of US 2021/0263217 to Kopp et al.
Filas discloses a method of forming a tapered tip of an optical fiber, comprising: 
Inserting a tip of a fiber into a first etchant solution (figure 1), the fiber having a core and cladding (column 3, line 65), the first etchant characterized by a first etching rate (no rate is claimed) and a second etching rate lower than the first for a stress member (it is noted that stress members are not made of the same materials as the core or cladding and therefore would inherently have a different etch rate); 
Withdrawing the fiber at a withdrawal rate (no ranges are claimed and therefore the mere withdrawal would have a rate; figure 3);
After withdrawal of the tip, re-immersing the fiber in a second etchant with a different third and fourth rate (column 4, lines 57-61 and figure 4); 
Withdrawing the tip from the second solution (completion).
As to claims 2-5, a coating is placed (polymer layer 20). 
As to claims 12-15, a HF-BOE ratio is disclosed (column 4, lines 1-10).
Claims 16-20 relate to shapes or protrusions of fiber tips. The general shapes are disclosed by Filas and altering how much of a tip protrudes is a matter of time immersed.
However, Filas fails to explicitly disclose “stress members”. It is noted that such stress members are common in the fiber art to set birefringence to a predetermined amount. Further, altering etching levels, acid ratios and dopants in a fiber to enable specific etch rates is also common in the art.
Kopp discloses a polarization maintaining fiber with stress members (figure 3).
It would have been obvious to one having ordinary skill in the art to subject a PM fiber as taught by Kopp in the process of Filas in order to create a tapered tip PM fiber to create optimal coupling characteristics.
Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filas in view of Kopp in further view of JP 2006-208335A to Takada.
Filas in view of Kopp (FIK) discloses the invention as claimed except for the use of imaging cameras during the manufacturing process. It is noted that the use of cameras and related control mechanisms are common in the manufacturing art. 
Takada discloses such imaging and cameras (“CCD Camera”; Disclosure)
	It would have been obvious to one having ordinary skill in the art to use cameras taught by Takada in FIK to properly actuate and move the tip surface in the etchant solution to produce a tapered tip with the tolerances desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2018/0180812.
WO 2006/116738.
US 2004/0151466. 
US 2002/0110321.
US 2002/0081072. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883